GOSHORN, Judge.
David Glidewell appeals from the judgment withholding adjudication of guilt and the order imposing adult sanctions following a jury verdict finding Glidewell guilty of shooting at, within, or into a building. Because the trial court imposed adult sanctions without making written findings as required by section 39.059(7), Florida Statutes (1991), we must reverse. See Troutman v. State, 630 So.2d 528 (Fla.1993). Upon remand, the trial court may again sentence Glidewell as an adult as long as the trial court strictly adheres to the statutory criteria and timely reduces the findings to writing.
REVERSED and REMANDED for further proceedings.
W-. SHARP and PETERSON, JJ., concur.